Judgment, Supreme Court, Bronx County (Joseph Fisch, J.), rendered May 10, 2002, convicting defendant, after a jury trial, of attempted murder in the second degree (two counts), criminal possession of a weapon in the second degree and reckless endangerment in the first degree, and sentencing him, as a second felony offender, to an aggregate term of 20 years, and judgment, same court (William I. Mogulescu, J), rendered June 21, 2002, convicting defendant, upon his plea of guilty, of criminal possession of stolen property in the third degree, and sentencing him, as a second felony offender, to a concurrent term of 2 to 4 years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). Issues of credibility and identification, including inconsistencies in the testimony of the People’s witnesses, were properly considered by the jury, and there is no basis for disturbing its determinations (see People v Gaimari, 176 NY 84, 94 [1903]). The victims had an adequate opportunity to observe that defendant was the person who shot at them.
There was legally sufficient evidence of defendant’s intent to kill, in that after emerging from a van that was following the *259victims’ car, defendant fired three shots at the victims at very-close range (see e.g. People v Cabassa, 79 NY2d 722, 728 [1992], cert denied sub nom. Lind v New York, 506 US 1011 [1992]; People v Demeritt, 291 AD2d 726, 730 [2002], lv denied 98 NY2d 650 [2002]). In addition, the evidence warrants a reasonable inference that defendant’s motive was a mistaken belief that the victims were part of a group with which defendant and his companions had been fighting. Concur—Buckley, P.J., Nardelli, Andrias, Saxe and Lerner, JJ.